Messmore, J.
On motion for rehearing our attention has been directed to that part of the opinion wherein this court directed the trial court to dismiss plaintiffs’ cause of action. We conclude that that part of the opinion should be eliminated and the following substituted in place thereof: The trial court is directed by proper order to
make the State of Nebraska a party to this cause as prescribed by law. See, § 25-323, R. R. S. 1943; Cunningham v. Brewer, on rehearing, 144 Neb. 218, 16 N. W. 2d 533; Burke Lumber & Coal Co. v. Anderson, 162 Neb. 551, 76 N. W. 2d 630.
The motion for rehearing is hereby denied.